Citation Nr: 0106512	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for ulcers.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1950 until November 1952, appealed that decision to the BVA.    



REMAND

A preliminary review of the record reveals that the veteran 
made reference to three sets of relevant private medical 
records that the RO does not appear to have attempted to 
obtain.  The first two sets of records involve two 
physicians-one whose practice specializes in 
gastroenterology and the other who treated the veteran for 
twenty-seven years-both of whose letters are attached to the 
veteran's July 1999 letter.  The third set of records 
involves a "UGI endoscopy" that the veteran advised the VA 
examiner during the November 1998 VA exam that he underwent 
two weeks prior to that.  These private medical records being 
relevant to the veteran's claim, efforts to obtain them are 
necessary.  

In addition the November 1998 VA examination was conducted 
without the benefit of a review of the veteran's medical 
records.  Therefore the Board is of the opinion that the 
veteran should be afforded another VA examination by an 
examiner who has had the benefit of a review of the veteran's 
medical records.  

Lastly, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.  The Board is of the opinion that it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to specify the names and 
addresses of any health care providers-
beyond those already named-who have 
treated him for gastritis or ulcers since 
separation from service in November 1952.  

2.  The RO should, after securing any 
necessary authorization, obtain and 
associate with the claims file any 
medical records referenced by the veteran 
in response to the above request, as well 
as all treatment records from Guy Lacy 
Schless, M.D. and Craig A. Aronchick, M.D 
(whose letters are attached to the 
veteran's July 1999 letter).

3.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of his ulcers.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all records 
associated with the claims file and based 
on that review render an opinion as to 
whether the veteran had an ulcer 
disability prior to his entry into 
service, and assuming he did, whether the 
symptomatology and treatment described by 
the veteran as having occurred during 
service represented an increase in the 
severity of the disability beyond the 
natural progress of the disability.  If 
the opinion is that the veteran's ulcer 
disability did not preexist service the 
examiner is requested to offer an opinion 
as to the date of onset of the veteran's 
ulcers.  Since it is important "that 
each disability be viewed in relation to 
its history [,]" 38 C.F.R. §4.1 (2000), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

4.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).    

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished 
another Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).


